Title: To Thomas Jefferson from George Jefferson, 15 March 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 15th. Mar: 1803
          
          I duly received your favor of the 5th. inclosing 1000$, with which I have taken up your dft in favor of Craven Peyton for that sum. the box you mention after the most shameful neglect was sent to Norfolk to be forwarded on to Washington. I hope it has before this arrived there.
          The iron from Phila. has arrived. the Wine from Baltimore has not.
          I am Dear Sir Yr. Very humble servt.
          
            Geo. Jefferson
          
        